Appeal from a judgment of the Onondaga County Court (William D. Walsh, J.), rendered August 15, 2006. The judgment convicted defendant, upon her plea of guilty, of identity theft in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting her upon her plea of guilty of identity theft in the first degree (Penal Law § 190.80 [1]), defendant contends that she did not validly waive her right to appeal. We reject that contention. The facts and circumstances surrounding defendant’s waiver of the right to appeal establish that it was voluntary, knowing and intelligent (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Barber, 278 AD2d 864 [2000], lv denied 96 NY2d 825 [2001]). Contrary to the further contention of defendant, her plea was voluntarily, knowingly and intelligently entered and County Court did not abuse its discretion in denying her motion to withdraw it (see People v Spikes, 28 AD3d 1101, 1102 [2006], lv denied 7 NY3d 818 [2006]). To the extent that the contention of defendant that she was denied effective assistance of counsel survives her guilty plea and waiver of the right to appeal (see People v Hunter, 49 AD3d 1243 [2008]; People v Eastman, 45 AD3d 1411 [2007]), we conclude that it lacks merit (see generally People v Ford, 86 NY2d 397, 404 [1995]). Present—Scudder, P.J., Martoche, Fahey, Peradotto and Gorski, JJ.